Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 12/21/2020.
Claims 1-23 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 4/8/2022 are being considered by the examiner. 

Drawings
The drawings received on 12/21/2020 are accepted.

Specification
The specification filed on 12/21/2020 has been accepted.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected as being unpatentable over White et al. (U.S. Patent Publication No. 20130179281), in view of Kannanari (U.S. Patent No. 10,621,576)

Regarding claims 1, 22-23, White teaches an information processing method to be carried out by a terminal configured to execute a payment processing operation related to a payment based on first information for making the payment using a code image, the information processing method comprising: 
receiving, by a communication interface of the terminal, the first information transmitted from a server; storing, by a processor of the terminal, the first information in a memory of the terminal; and controlling, by the processor, a payment setting related to the payment that is based on the first information, based on a communication state of the terminal, (transmitting a set of offline stand-in transaction codes generated at the payment authority server to a point of sale device; transmitting at least one of the offline stand-in transaction codes to a mobile device; receiving, from the point of sale device, an indication that one of the stand-in transaction codes was received at the point of sale device from the mobile device in connection with an offline transaction during which the point of sale device and the payment authority server were disconnected; and settling the offline transaction based on the indication received from the point of sale device, [0008].
White substantially discloses the claimed invention, however, does not specifically disclose making the payment using code image. White teaches the term “transaction code” refers broadly to an alphanumeric, binary, or other type of code, [26].
However, Kannanari teaches the code generator 212 may encrypt the payment token and generate an image code for the encrypted payment token, which is then displayed by the user device 108. The image code may be a quick response (QR) code, a bar code, and/or other types of image codes or codes, Col.5 ln 30-55.. the UI 600 may also include a quick create command 612 to enable the user to quickly request a payment token for a default amount and that includes default conditions (including a default expiration time).. Each payment token may have an associated amount or maximum value, expirations, and/or conditions. For example, a payment token 618 may include conditions denoted by a “*” next to the amount of the payment token. A command section 622 may include an expire command 624 to delete or expire a payment token, Col.10 ln 36-67.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the code as disclosed by White to include image code as taught by Kannanari to provide quick payments in a secure manner, (Kannanari, Col.1 ln 30-39). 


Regarding claim 2, White teaches when the communication state is a first communication state, the processor is configured to set the payment setting to a first payment setting, and when the communication state is a second communication state, the processor is configured to set the payment setting to a second payment setting which is different from the payment first setting, wherein a second communication amount of communicated information in the second communication state is smaller than a first communication amount of communicated information in the first communication state, (Upon regaining connectivity to the point of sale device, offline transaction receiving module 515 may receive from the point of sale device an indication that the offline stand-in transaction code sent to the mobile device was received by the point of sale device during an offline transaction while the payment authority server 120-c was disconnected from the point of sale device….The payment authority platform 505 may additionally mark used offline stand-in transaction codes as expired for at least a predetermined period of time….Once network connectivity is restored and the payment authority server receives these details, the payment authority server may authorize settlement of the transaction, transmit one or more replacement encrypted offline stand-in transaction codes to the point of sale device 225-a to replace the expended offline stand-in transaction codes, see at least [68-71]. 

Regarding claim 3, White teaches the payment setting includes an amount setting related to an amount that to be used for the payment, (the offline transaction receiving module 515 may also receive other details about the approved offline transaction, such as a finalized price or transaction amount, [69]).

Regarding claim 4, White teaches the payment setting includes an authentication setting related to authentication of a user of the terminal, the terminal being configured to execute the payment processing operation related to the payment, [68-72].

Regarding claim 5, White discloses control the authentication as the payment setting when more than a first payment amount is paid as an amount of the payment and the communication state of the terminal is a first communication state; and control the authentication as the payment setting when more than a payment second amount is paid as the amount of the payment and the communication state of the terminal is a second communication state and Kannanari teaches the second amount is smaller than the first amount, wherein a second communication amount of communicated information in the second communication state is smaller than a first communication amount of communicated information in the first communication state, Col.2 ln 43-67.
  
Regarding claims 6 and 8, White does not explicitly teach, however, Kannanari teaches displaying a first code image that is based on the first information in a display region of the terminal, wherein, when the communication state of the terminal is such that a communication amount of the terminal is smaller than a set communication amount, the processor is configured to control the authentication as the payment setting, based on the first code image that is hidden from the display region, displaying a first code image that is based on the first information in a display region of the terminal, wherein the payment setting includes a validity period setting related to a period of validity of the first code image, Col.10 ln 36-67.

Regarding claim 7, White does not explicitly teach, however, Kannanari teaches when the communication state of the terminal is such that a communication amount of the terminal is smaller than a set communication amount, the processor is configured to control the authentication based on a duration during which the communication amount is smaller than the set communication amount, (see Fig. 4).

Regarding claim 9, White does not explicitly teach, however, Kannanari teaches acquiring, by the processor, store information related to a store at which the payment is to be made; and controlling, by the processor, the payment setting based on the communication state of the terminal and reliability of the store, Col. 9 ln 15-16.  

Regarding claims 10, 14, White does not explicitly teach, however, Kannanari teaches displaying a first code image that is based on the first information in a display region of the terminal; and controlling a display of the terminal, by the processor, to display second information based on the communication state of the terminal, in the display region in which the first code image is displayed, (see at least Fig. 6)

Regarding claim 11, 15-17, White does not explicitly teach, however, Kannanari teaches the second information includes a notification related to hiding of the first code image when the communication state of the terminal is such that a communication amount of the terminal is smaller than a set communication amount, the third information is transmitted by the communication interface to the server based on the communication state of the terminal, the third information is transmitted by the communication interface to the server at a set timing, 139displaying a first code image that is based on the first information in a display region of the terminal; and when the communication state of the terminal is such that a communication amount of the terminal is smaller than a set communication amount, disabling, by the processor, the first code image based on the first code image being hidden from the display region.  
Col.10 ln 36-67.

Regarding claim 12, White teaches first and second communication states but does not explicitly teach, however, Kannanari teaches the processor is configured to control a display of the terminal to display first validity period information related to a first period of validity as the second information in the display region of the display, display second validity period information related to a second period of validity as the second information in the display region, wherein the second period of validity is shorter than the first period of validity, wherein a second communication amount of communicated information in the second communication state is smaller than a first communication amount of communication information in the first communication state, and when the second period of validity has expired, the processor is configured to control the display to hide the first code image from the display region of the display, Col.10 ln 36-67, Fig. 6.

Regarding claims 13, 18-20, White teaches first and second communication states terminal includes a first communication interface and a second communication interface which is different from the first communication interface, the communication state of the terminal is a first communication state of the first communication interface of the terminal, and 138the information processing method further includes, but does not explicitly teach, however, Kannanari teaches when the communication state of the terminal is such that a communication amount of the terminal is smaller than a set communication amount, controlling a display of the terminal, by the processor, to hide the first code image from the display region of the display based on payment completion information related to completion of the payment, the payment completion information being transmitted from a communication device and received by the second communication interface of the terminal, Col.10 ln 36-67, Fig. 6, Col.2 ln 43-67.

Regarding claim 21, White does not explicitly teach, however, Kannanari teaches the communication status information indicating that communication cannot be performed indicates that the first information cannot be received from the server, (the payment token 116 is invalid and/or the conditions are not satisfied, the host servers 112 may transmit the answer 130 as a rejection of the payment request 128, Col.4 ln 25-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/           Patent Examiner, Art Unit 3627                                                                                                                                                                                             


/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627